Per Curiam : These cases are alike, the same questions being presented in all the records. Appellant, in each case, insists that the judgment by default was entered before the time to plead, fixed by order of the court, had expired, and was, therefore, irregular. He also claims that, if the default was regular, the court ought to have set the same aside, upon the affidavits filed. The time to plead was, by order of the court, extended “ to the third Monday of July,” 1875. On that day, default, for want of plea, was entered, the damages assessed and final judgment rendered. Appellant insists that he had, by the terms of the rule, the whole of the third Monday of July in which to plead. This court can not. sanction that position, but hold that it was not irregular to take default at any time on that day for want of the .plea. The term “to” that day must be construed to mean until the meeting of the court upon that day. As to the second point, we hold that due diligence to obviate the default is not shown by defendant, in .either of these cases. The judgment in each of the cases must be affirmed. Judgments affirmed.